Title: From George Washington to Jonathan Trumbull, Sr., 24 August 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
New York Augt 24th 1776

On thursday last the Enemy landed a body of Troops supposed to amount, from the best accounts I have been able to obtain, to eight or nine thousand men at Gravesend Bay on Long Island, ten miles distant from our works on the Island, and immediately marched through the level and open lands to Flat-Bush where they are now incamped. They are distant about three miles from our Lines, and have woods and broken grounds to pass, which we have lined, before they can get to them—Some skirmishings have happened between their advanced Parties and ours in which we have always obtained an advantage—What the real designs of the Enemy are I am not yet able to determine; my opinion of the matter is, that they mean to attack our works on the Island and this City at the same time; and that the Troops at Flat Bush are waiting in those plains till the wind and tide, which have not yet served together, will favor the movement of the Shipping to this place—Others think they will bend their principal force against our Lines on the Island; which, if carried, will greatly facilitate their designs upon the City—This also being very probable, I have thrown what force I can over, without leaving myself too much exposed here; for our whole numbers, if the intelligence we get from Deserters be true, falls short of that of the Enemy, [consequently, the Defence of our own Works, and the Approaches to them is all we can aim at. This then in a Manner leaves the whole Island in possession of the Enemy,] and of course, of the supplies it is capable of affording them.
Under these circumstances would it be practicable for your Government to throw a body of about one thousand, or more, men across the sound to harrass the Enemy in their rear or upon their flank? This would annoy them exceedingly, at the same time that a valuable end, to wit, that of preventing their

parties securing the Stocks of Cattle &c. would be answered by it. The Cattle to be removed or killed.
The knowledge I have of the extraordinary exertions of your State, upon all occasions, does not permit me to require this, not knowing how far it is practicable, I only offer it therefore as a matter for consideration, and of great public utility if it can be accomplished—The Enemy, if my intelligence from Staten Island be true, are at this time rather distressed on account of provisions: if then we can deprive them of what the Island affords much good will follow from it.
The Foreigners are yet upon Staten Island—The British Troops are upon Long Island, and on Ship board. With very great Respect and Esteem I remain Sir Your most obedient humble Servant

G. Washington

